Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,550 (hereinafter referred to as ‘550). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application are contained in the more detailed patent as shown in the mapping below.
Regarding claim 1, ‘550 discloses an object tracking system, comprising (see claim 1 line 1): a sensor configured to capture a frame of at least a portion of a physical structure within a global plane for a space, wherein: 5the global plane represents (x,y) coordinates for the space (see claim 1 lines 2-5, the physical structure is a rack); the frame comprises a plurality of pixels (claim 1 line 6); each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column (claim 1 lines 7-9); the frame further comprises (claim 1 line 12): 10a first zone corresponding with a first portion of the physical structure in the global plane (claim 1 lines 13-14); a second zone corresponding with a second portion of the physical structure in the global plane (claim 1 lines 15-16); and a third zone proximate to the first zone and the second zone (claim 1 lines 17-18); and 15the physical structure is partitioned by the first zone in the global plane and the second zone in the global plane (claim 1 lines 19-27); a tracking system operably coupled to the sensor, comprising (claim 1 lines 28-29): one or more memories configured to store (claim 1 line 30): an item map configured to associate: 20a first item with the first zone of the physical structure (claim 1 lines 32-34); and a second item with the second zone of the physical structure (claim 1 lines 35-36); one or more processors operably coupled to the one or more memories, 25and configured to (claim 1 line 37-38): receive the frame (claim 1 line 39); detect an object within the third zone of the frame (claim 1 line 40); determine a pixel location for the object, wherein the pixel location comprises a first pixel row and a first pixel column (claim 1 line 41-43); 30identify one of the first zone and the second zone based on the first pixel row and the first pixel column of the pixel location for the object (claim 1 lines 45-47); and 64513251ATTORNEY'S DOCKETPATENT APPLICATION 090278.0296 145 identify an item in the item map based at least in part upon the identified zone (claim 1 lines 51-52).
Claims 2-20 are similarly analyzed and mapped to claims 2-20 of ‘550.
Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  similar to the parent case 16/663,766,  Huang et al. US 2020/0293766 and Fisher US 10,133,933 (cited in the IDS) are the closest prior art. However Huang nor Fisher do not disclose all of the limitations of independent claims. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669